Citation Nr: 1125613	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-37 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska




THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for complications of an appendectomy.  

3.  Entitlement to a rating in excess of 10 percent for a lumbosacral spine disability.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to June 1971, and from June 1981 to October 1987, with additional service in the Air National Guard (ANG).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Anchorage, Alaska RO.  

The issue of entitlement to service connection for residuals of an appendectomy is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a right ear hearing loss disability by VA standards.  

2.  A left ear hearing loss disability was not manifested in service; sensorineural hearing loss disability (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current left ear hearing loss disability is related to his service, or to any event or injury therein.  

3.  The Veteran's service connected lumbosacral spine disability is not shown to have been manifested by forward flexion of the spine limited to 60 degrees or less, or combined range of thoracolumbar motion limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes having a total duration of at least 2 weeks in a 12 month period are not shown; neurologic symptoms warranting a separate rating are not shown; the spine is not ankylosed.  

CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).  

2.  A rating in excess of 10 percent is not warranted for the Veteran's service connected lumbosacral spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes (Codes) 5237, 5242, 5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  A March 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  

Regarding service connection for bilateral hearing loss, the March 2009 letter informed the Veteran of the evidence and information necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided him notice regarding disability ratings and effective dates of awards.  

The Veteran's available service treatment records (STRs) and pertinent postservice treatment records are associated with his claims file.  The RO arranged for examinations of the Veteran in April 2009 and March 2010.  The Board finds that the examinations are adequate for rating purposes, as the examiners expressed familiarity with the pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

B. Factual Background

The Veteran's DD Form 214 reveals that his military occupational specialty (MOS) was aircraft mechanic specialist.  

January 1968 audiometry revealed puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-10
-10
LEFT
-10
-10
-10
-10
-10
May 1970 audiometry revealed puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
5
5
0
5
10

On May 1980 service enlistment examination (for the Veteran's second period of active service), puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
5
0
5

The Veteran's ears were normal on clinical evaluation.  

On October 1981 flying class examination, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
5
5
5
10

Ears were normal on clinical evaluation.  There was no complaint of hearing loss or ear trouble.  The diagnosis was high frequency hearing loss right ear (based on a puretone threshold at 6,000 Hertz).  

An October 23, 1982 STR notes the Veteran was crew chief of a plane that had a rapid decompression and an emergency escape latch in the rear of the plane blow off its seals.  He experienced discomfort in the right ear.  The assessment was secondary barotitis media (i.e., traumatic inflammation of the middle ear that occurs in rapid descent in altitude) with hemotypanum, right ear.  He was not allowed/qualified to fly for 7 days.  

An October 24, 1982 STR notes the barotitis media was resolving.  An October 26, 1982 STR notes the Veteran suffered from left and right ear block from rapid decompression; the assessment was left ear otitis media.  

On December 1982 crew chief initial flying class examination, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
5
10
10
5
5
LEFT
5
5
10
10
15

The ears were normal on clinical evaluation.  There was no complaint of hearing loss or ear trouble.  The diagnosis was bilateral high frequency hearing loss.  

On April 1987 periodic examination, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

A September 1987 record notes the Veteran indicated he did not want a medical examination in conjunction with his scheduled separation/retirement.  

An April 1991 rating decision granted service connection for a lumbosacral spine disability, rated 10 percent, effective August 1990.  

December 3, 1999 ANG audiometry revealed puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
-5
-5
0
0
5
LEFT
-5
0
0
0
40

On June 9, 2004 ANG hearing conservation examination, the Veteran complained of hearing loss.  Audiometry revealed puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
0
5
0
5
20
LEFT
0
0
5
10
45

On June 24, 2005 ANG hearing evaluation, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
-5
5
5
5
15
LEFT
0
5
5
10
50

The Veteran reported recreational noise exposure from hunting, snow machines, and building cars.  

In January 2009, the Veteran filed a claim of service connection for bilateral hearing loss (claimed as due to working on planes during his active service), and a claim seeking an increased rating for his service-connected back disability.  

On April 2009 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
5
5
5
10
25
LEFT
10
10
10
20
50
Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnosis was mild hearing loss, right ear, at 6,000 to 8,000 Hertz, and moderate sensorineural hearing loss (SNHL), left ear, at 4,000 to 8,000 Hertz.  The Veteran reported that he worked as an aircraft mechanic (with hearing protection) during active service, and his left ear was close to noise during engine start-ups; postservice he reported he worked as an auto body repairman.  He denied recreational noise exposure.  The examiner noted that in 2005 the Veteran reported recreational noise exposure from hunting and 4 wheelers.  The Veteran also reported right tympanic membrane perforation in 1982 from rapid decompression/barotraumas, which reportedly self-healed.  The examiner noted that the configuration of the hearing loss in the left ear suggests the effects of noise exposure.  He also noted that the Veteran is a right-handed shooter and a greater effect on hearing from noise would be expected in the left ear.  It was noted that the Veteran's hearing at the end of his last period of active duty (in 1987) was well within normal limits.  The examiner concluded that "[t]he [Veteran's] hearing loss and tinnitus are less likely as not caused by military noise exposure."  

On April 2009 VA examination (of the spine), the Veteran complained of pain in his lower back.  The pain was described as a sudden, sharp pain, lasting for hours, occurring weekly to monthly.  He indicated he treats his back disability with hot soaks and Aleve.  He also reported a history of stiffness and spasms.  He denied flare-ups and incapacitating episodes, as well as the use of devices/aids for ambulation.  He reported he is able to walk 1 to 3 miles.  On physical examination, the Veteran's gait was normal.  There was no evidence of any deviation of the spine, to include ankylosis.  There was no evidence of spasms, atrophy, guarding, tenderness, or weakness.  Motor examination, sensory examination, and reflex examination were normal.  Thoracolumbar spine ranges of motion were: 0 to 86 degrees forward flexion; 0 to 30 degrees backward extension; 0 to 33 degrees left lateral flexion; 0 to 32 degrees right lateral flexion; and 0 to 35 degrees lateral rotation, bilaterally.  There was evidence of pain with active range of motion and following repetitive motion, but no additional limitations after repetitions of range of motion.  X-rays revealed moderate degenerative disc disease (DDD) at L4-L5 and moderate to severe DDD at L5-S1, with mild degenerative joint disease (DJD) at both levels.  The diagnosis was DDD of the lumbosacral spine.  
On March 2010 VA examination (of the spine), the Veteran reported flare-ups of pain 2 to 3 times a month (he also reported they occur every 2 to 3 weeks, for hours).  The precipitating factors for flare-ups were lifting or twisting; the alleviating factors are Aleve and superficial heat.  He denied incapacitating episodes and the use of devices/aids for ambulation.  He reported he was able to walk 1 to 3 miles.  On physical examination, the Veteran's gait was normal.  There was no evidence of any deviation of the spine, to include ankylosis.  There was no evidence of spasm, atrophy, guarding, tenderness, or weakness.  Sensory examination, motor examination, and reflex examination were normal.  Thoracolumbar spine ranges of motion were: 0 to 90 degrees forward flexion; 0 to 20 degrees backward extension; 0 to 30 degrees lateral flexion, bilaterally; and 0 to 30 degrees lateral rotation, bilaterally.  The diagnosis was lumbosacral DDD and DJD with L4-L5 radiculopathy (with no muscles involved in the radiculopathy).  

C. Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection for an organic disease of the nervous system (to include SNHL) may be granted on a presumptive basis if such disease is manifested to a compensable degree within a year following a veteran's discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307. 3.309.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 381 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Based on the Veteran's MOS as an aircraft mechanic specialist and his credible allegation of related noise exposure from aircraft and aircraft engines (the accounts of which the Board finds no reason to question) it is not in dispute that the Veteran had exposure to noise trauma in service.  

Regarding the right ear, the threshold question that must be addressed here (as in any claim seeking service connection) is whether or not the Veteran actually has the disability for which service connection is sought, a right ear hearing loss disability.  As was noted above, hearing loss disability for VA compensation purposes is defined by regulation.  See 38 C.F.R. § 3.385.  Audiometry to determine whether the requirements are met must be in accordance with regulatory guidelines.  See38 C.F.R. § 4.85.  

No audiometry in accordance with the regulatory guidelines during the pendency of this claim/appeal (see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)) has found the Veteran to have a right ear hearing loss disability (as defined in § 3.385).  The Board notes that an October 1981 examiner diagnosed right ear high frequency hearing loss, and a December 1982 examiner diagnosed bilateral high frequency hearing loss.  Significantly, the October 1981 examination's diagnosis was based on an elevated puretone threshold at 6000 Hertz (a frequency not considered in establishing hearing loss disability under the governing regulation).  See 38 C.F.R. § 3.385.  Hence, it is not adequate.  Puretone thresholds found on December 1982 examination do not reflect a right ear hearing loss disability by VA standards.  Hence, the diagnosis of bilateral high frequency hearing loss then made is not probative evidence in the matter of whether the Veteran has a right ear hearing loss disability.  Consequently, the Veteran has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  

While the Veteran is certainly capable of reporting he has had right ear difficulty hearing (see Jandreau, 492 F.3d at 1374), he cannot by his own observation establish that he has a right ear hearing loss disability (as official audiometry is required for that purpose).  The preponderance of the evidence is against this claim; accordingly, it must be denied.  

Regarding the left ear, it is not in dispute that the Veteran now has a left ear hearing loss disability by VA standards, as such is shown by official audiometry.  What he must still show to establish service connection for left ear hearing loss is that it is related to his exposure to noise trauma in service.  The preponderance of the evidence is against a finding that there is a nexus between the current left ear hearing loss disability and the Veteran's service.  

His STRs, including an April 1987 periodic examination (as he declined a separation/retirement examination in September 1987), are silent for left ear hearing loss (by VA standards).  The Board notes the December 1982 examination that diagnosed a bilateral high frequency hearing loss.  However, as noted above the puretone thresholds found on December 1982 examination do not reflect a left ear hearing loss disability (by VA standards).  See 38 C.F.R. § 3.385.  Hence, the diagnosis is unsupported by clinical data, and is not probative evidence in the matter of whether a left ear hearing loss disability became manifest in service and persisted.  Consequently, service connection for left ear hearing loss on the basis that such disability became manifest in service and persisted, is not warranted.  As there is no competent evidence that left ear SNHL was manifested in the first postservice year, there is no basis for considering (and applying) the 38 U.S.C.A. §§ 1112, 1137 chronic disease presumptions (for SNHL as an organic disease of the nervous system).  

The April 2009 audiological report is the only medical evidence that specifically addresses whether the Veteran's current left ear hearing loss is related to his exposure to noise trauma in service.  After reviewing the Veteran's claims file and noting that his hearing levels were well within normal limits at the end of his last period of active service (from 1981 to 1987), the examiner opined that it was "less likely as not" that the Veteran's hearing loss was "caused by military noise exposure."  In reaching this conclusion, the examiner observed that the Veteran had recreational noise exposure from hunting (as he reported on June 24, 2005 report of hearing evaluation), that he is a right-handed shooter, and that a greater effect on hearing from noise would be expected in the left ear.  The examiner also observed that the Veteran reported his left ear was closer to noise during engine start-ups while working as an aircraft mechanic during service, but that he had hearing protection.  The examiner further noted that his hearing was within normal limits during service even though he was exposed to military noise on a constant basis.  As this opinion is by an audiologist (who would be qualified to provide it), reflects familiarity with the entire record as well as the Veteran's past medical history, and includes an explanation of the rationale for the opinion, it has substantial value.  Because there is no probative evidence to the contrary, the Board finds the opinion persuasive.  

Notably, the initial postservice notation of left ear hearing loss (by VA standards) approximately 12 years (in 1999) following his discharge from active duty is of itself a factor against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim seeking service connection on the basis that the claimed disability was aggravated in service).  

The Veteran's expressions of his belief that his left ear hearing loss disability is related to noise trauma in service do not merit any substantial probative value.  They are bare expressions of self-serving opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim (the lengthy postservice interval before the left ear hearing loss became evident to him and/or was clinically documented, e.g.).  Significantly, whether a hearing loss disability may, (in the absence of credible evidence of continuity, as here) be related to remote noise trauma is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau, 492 F.3d at 1377.  

The preponderance of the evidence is against a finding of a nexus between the Veteran's left ear hearing loss disability and his service/noise trauma therein.  Consequently, the preponderance of the evidence is against his claim.  In such a situation, the benefit of the doubt doctrine does not apply.  The claim must be denied.  

Increased Rating for Lumbosacral Spine Disability

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as the 10 percent rating encompasses the greatest level of severity of symptoms shown during the appeal period, the Board finds that "staged" ratings are not warranted.  

At the outset, the Board notes that the 10 percent rating currently assigned for the Veteran's lumbosacral spine disability has been in effect since August 1990, and is "protected" (i.e., may not be reduced).  See 38 C.F.R. § 3.951(b).  

As noted above, service connection for a lumbosacral spine disability, rated 10 percent disabling, was awarded by an April 1991 rating decision.  The Veteran submitted a claim for increase in January 2009.  

The Veteran's service-connected lumbosacral spine disability has been diagnosed as lumbosacral strain with DDD and DJD.  Consequently, the disability may be rated under Codes 5237 (for lumbosacral strain), 5242 (for degenerative arthritis), or 5243 (for intervertebral disc syndrome (IDS)).  Codes 5237 and 5242 provide for rating based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula); Code 5243 provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is to 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

Under Code 5243, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  

On close review of the record, the Board found no distinct period of time during the appeal period when the Veteran's service-connected lumbosacral spine disability was manifested by symptoms of a nature and gravity warranting a rating in excess of 10 percent.  

Incapacitating episodes of disc disease are neither shown, nor alleged; thoracolumbar forward flexion has consistently been greater than 60 degrees, and the combined range of motion has consistently been well above 120 degrees.  VA examinations note a history of muscle spasm, but none was found on examinations.  Severe guarding has not been noted.  Separately ratable neurologic symptoms are not shown.  The spine is not ankylosed.  The disability picture presented does not warrant a rating in excess of 10 percent under any applicable criteria.  

The Board has considered whether the disability picture presented is such that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the lumbosacral spine disability that are not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b); see Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Veteran retired in 2007 due to eligibility by age or duration of work.  The record does not suggest, nor does the Veteran allege, that his lumbosacral spine disability renders him unemployable.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

Service connection for a bilateral hearing loss disability is denied.  

A rating in excess of 10 percent for a lumbosacral spine disability is not warranted.  


REMAND

Regarding the Veteran's claim seeking service connection for complications of an appendectomy, the Board notes that the Veteran underwent surgery (appendectomy) for acute appendicitis in August 1969.  In his January 2010 notice of disagreement, he alleged that a metal object was discovered in 2002 in preparation for prostate surgery, and he attributed it to the appendectomy in August 1969.  

In a December 2001 treatment record, Dr. K.M.T. assigned the Veteran a diagnosis of prostate cancer and noted that "[a] metallic fragment is visible in the abdomen adjacent the descending colon that suggests bullet wound or possibly surgical clip.  However, there is no obvious surgical scar, so the bullet wound possibility or shrapnel wound remains a consideration."  

In February 2002, the Veteran underwent a radical retropubic prostatectomy and bilateral pelvic lymph node dissection for his prostate cancer.  There was no mention of a metallic fragment.  

The Veteran has not been afforded a VA examination in connection with the claim.  The facts of this case satisfy the "low threshold" standard as to when an examination to secure a nexus opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO should forward the Veteran's claims file to a gastrointestinal specialist for review and an advisory medical opinion.  The consulting medical provider should note the December 2001 record from Dr. K.M.T. that noted a metallic fragment in the abdomen, and offer an opinion as to whether there is any specific disability/additional disability, i.e., pathology, symptoms, impairment, he believes resulted from the appendectomy in August 1969 (and if so, identify the additional disability (by pathology and associated impairment of function)).  

If the provider finds that a VA examination is necessary to properly address the questions posed, the RO should arrange for the Veteran to be afforded an examination by the provider.  

2. The RO should ensure the development sought above is completed, and then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


